UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):October 4, 2007 Dillard’s, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation) 1-6140 71-0388071 (Commission File Number) (I.R.S. Employer Identification No.) 1600 Cantrell Road Little Rock, Arkansas 72201 (Address of Principal Executive Offices) (Zip Code) (501) 376-5200 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. On October 4, 2007, the registrant and one of its suppliers announced the launch of a new line of sleepwear which features temperature-regulating technology to enhance comfort.The line is available under Dillard’s exclusive ClarityTMname. Item 9.01 Financial Statements and Exhibits 99 Press Release dated October 4, 2007 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DILLARD’S, INC. DATED: October 4, 2007 By: James I. Freeman Name: James I. Freeman Title: Senior Vice President & Chief Financial Officer EXHIBIT INDEX Exhibit No. Description 99 Press Release dated October 4, 2007
